id office uilc cca_2008070214434646 -------------- number release date from ----------------- sent wednesday july pm to --------------------- cc ------------------- subject request for assistance - summons collection question this email responds to the questions posed in your email of date situations where a taxpayer a may have fraudulently transferred property to another b but we cannot assess b as a transferee because the statute_of_limitations under sec_6901 has expired there is an assessment against a under state law if we can show that the transfer was a fraudulent conveyance we would be able to collect a's assessed liability from the fraudulently conveyed assets owned by b to prove that the conveyance was fraudulent we need to gather information regarding the substance of the transaction the service would like to issue a summons to b for this information there are no plans to assess b nor is there an open case regarding b the sole purpose of the summons would be as part of the investigation into a in that email you asked about must a receive notice of such a summons to b the service does not need to provide a with notice of a summons to b based on the facts above as this summons falls within an exception to the notice requirements when a third-party_summons is issued sec_7609 requires notice be given to the taxpayer identified in the heading of the summons and any other person whether an individual or an entity identified in the description of summoned records however this notice requirement does not apply to any summons issued in aid of the collection of an assessment made or judgment rendered against the person with respect to whose liability the summons is issued sec_7609 in this case the service has an assessment against a the summons is in aid of collection of this assessed tax_liability because it will help the service determine if b has custody of assets that can be used to satisfy the assessed tax_liability of a thus the service is not required to provide a with notice of the summons see also irm must the service send b a notice of third-party_contacts the service must provide a with a notice that third-parties may be contacted with respect to the collection of a's tax_liability sec_7602 states that the service may not contact third-parties with respect to the determination or collection of the tax_liability of the taxpayer without providing the taxpayer with advance notice that such contacts may be made in this case a is entitled to notice that the service may contact third-parties because the service plans to contact b with regards to a's tax_liability moreover based on the facts presented none of the exceptions to providing notice of third-party_contacts applies see sec_7602 b however is not entitled to such a notice of third-party_contacts the service will not be contacting anyone else with regards to the tax_liability of b thus the statute does not require b be provided with notice how should the summons be captioned the summons should be captioned in the matter of the taxpayer since b is not the entity being investigated nor can b be assessed due to lapse of the statute_of_limitations under sec_6901 there is no reason for b to be included in the caption
